Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 4, 2015

                                           No. 04-15-00553-CV

                                       IN RE Ruben GONZALEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On September 4, 2015, relator filed a petition for writ of mandamus and an emergency
motion to stay a medical examination. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real parties in interest may file a response to the petition
for writ of mandamus in this court no later than September 14, 2015. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency relief is GRANTED. The trial court’s Order Granting
Cross-Defendant’s Renewed Motion to Conduct Medical Examination, dated August 25, 2015, is
TEMPORARILY STAYED pending further order of this court.

           It is so ORDERED on September 4, 2015.

                                                                    PER CURIAM

ATTESTED TO:________________________
                Keith E. Hottle
                Clerk of Court




1
 This proceeding arises out of Cause No. 2013-CVT-000742-D2, styled Martin Garcia Jr. v. Ruben Gonzalez;
Vision Construction Company, Inc.; Abel Alvarado Casillas; and Premier Eagle Ford Services, Inc., pending in the
111th Judicial District Court, Webb County, Texas, the Honorable Monica Z. Notzon presiding.